Title: To Thomas Jefferson from Benjamin Henry Latrobe, 26 December 1805
From: Latrobe, Benjamin Henry
To: Jefferson, Thomas


                  
                     Dear Sir 
                     
                     Stelle’s Decr. 26h. 1805
                  
                  It has been out of my power from the multiplicity of business necessary now to be done to forward the reports & plans herewith sent before now.—I transmit them by Mr Demun, who will receive any commands with which you may please further to favor me respecting them.—A plan of the Wing so arranged as to be set in types is now in the hands of the printer, & will be ready for the printing of the report.
                   I am with true respect Yrs faithfully
                  
                     B Henry Latrobe 
                     
                  
               